Case 2:21-cv-00034-JRG Document 33 Filed 04/01/21 Page 1 of 2 PagelD#: 261
Case 2:21-cv-00034-JRG Document 32 Filed 04/01/21 Page lof 2 PagelD#: 259

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Texas

 

 

BARKAN WIRELESS IP HOLDINGS, L-P.,
)
)
Plaintiffs) )

Vv. Civil Action No, 2:21-cv-34
T-MOBILE US, INC., T-MOBILE USA, INC., )
NOKIA CORPORATION, and NOKIA OF )
AMERICA CORPORATION, )
)
Defendant(s) }

SUMMONS IN A CIVIL ACTION

Tot (Defendant's name and address) NOKIA CORPORATION
C/O NOKIA OF AMERICA CORPORATION
C/O CORPORATION SERVICE COMPANY D/B/A
CSC-LAWYERS INCORPORATING SERVICE
2710 Gateway Oaks Dr., Ste. 150N
Sacramento, CA 95833

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it} — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Max L. Tribble, Jr.
Texas State Bar No. 20213950

Justin Nelson

Texas State Bar No. 24034766
SUSMAN GODFREY, L.L.P.
1000 Louisiana Street, Suite 5160
Houston, Texas 77002

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 4/1/21 Wad A. OF see

 

 

Signature of Clerk or Deputy Clerk

 
Case 2:21-cv-00034-JRG Document 33 Filed 04/01/21 Page 2 of 2 PagelD #: 262
Case 2:21-cv-00034-JRG Document 32 Filed 04/01/21 Page 2 of 2 PagelD #: 260

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) Nokia Corporation C/O Nokia of America Corporation

 

was received by me on (date)

1 I personally served the summons on the individual at (place)

 

on (date) 3 or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

EX I served the summons on (name of individual) Nicole Stauss, Client Rep , who is

 

designated by law to accept service of process on behalf of (name of organization) Corporation Service Company

 

 

 

11:18am On (date) 4/91/21 2OF
 [ returned the summons unexecuted because > or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00 ‘

I declare under penalty of perjury that this information is true.

oF j
Date: 4/1/2021 no

ce S Server 's kignature

Michael Morris, RPS

Printed name and title

 

First Legal
3600 Lime St #626
Riverside CA 92501

 

Server's address

Additional information regarding attempted service, etc:
